UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6209



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


IPOLITO CAMPOS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:03-cr-00032-HCM)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ipolito Campos, Appellant Pro Se. Joseph Evan DePadilla, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ipolito Campos appeals the district court’s order denying

his   self-styled    motion   to    “Invok[e]   the   Inherent    Equity

Jurisdiction of this Court as Recognized in the Savings Clause of

F.R.C.P. 60(b),” after Campos rejected the district court’s notice

and attempt to construe Campos’ motion pursuant to 28 U.S.C. § 2255

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Campos, No. 2:03-cr-00032-HCM (E.D. Va.

Dec. 19, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                   - 2 -